Title: To Thomas Jefferson from Martha Jefferson Randolph, 20 February 1792
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            My Dearest Father
            Montecello February 20 1792
          
          Just arrived from a journey of 3 months on which I have not had it in my power to write to you. I am impatient to take the first opportunity  of renewing a correspondance so very pleasing to me. I recieved your letters all together at Dick Randolph’s and should have answered them imediately but Mr. Randolph’s writing rendered it unecessary at that time. We have had a most disagreable journey travelling greatest part of the way thro a deep snow and dismal weather generally raining or hailing. I never saw the end of any thing with more pleasure in my life. The anxiety you express to be at home makes me infinitely happy. I acknowledge I was under some aprehension that you would be prevailed upon to stay longer than you intended and I feel more and more every day how necessary your company is to my happiness by the continual and ardent desire I have of seeing you. I suppose Mr. Randolph has told you that he is in possession of Edgehill. The old gentleman has at Last made him a deed for it. He has also bought those negroes who had families here. We are so lately arrived that I have not heard any news as yet. Mrs. Gilmer has been in a state of insanity from which I believe she is recovered tho I am by no means certain. I have weaned Little Anne who begins to walk. She becomes every day more mischievious and more entertaining. I think she is also handsomer than the [she] was and looks much better tho not as fat. Adieu my Dearest Papa. Tell me if we shall have the pleasure of seeing you this spring and believe me with tender and unchangeable love your affectionate child,
          
            M. Randolph
          
          
            My best love to Dear Maria. Tell her I will certainly write to her next week.
          
        